Citation Nr: 1310780	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bronchial asthma.

2.  Entitlement to service connection for a pulmonary disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2009 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans' Affairs (VA), that denied a petition to reopen a claim for service connection for bronchial asthma and denied service connection for bronchitis.  In an August 2009 statement of the case, the RO characterized the issue as a claim to reopen for "bronchitis/bronchial asthma;" and in a September 2009 Form 9 the Veteran appealed this one consolidated issue.  As the Board herein reopens the claim for service connection for bronchial asthma, the underlying claim on the merits is more properly characterized as service connection for a pulmonary disorder, as the Board is required to view the Veteran's claim as encompassing all diagnoses pertaining to his claimed symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) .   

In February 2013, a Board hearing was held in Washington, D.C. before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  In an April 1970 rating decision, the RO denied service connection for bronchial asthma.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's April 1970 decision relates to an unestablished fact necessary to substantiate the claim of service connection for bronchial asthma and raises a reasonable possibility of substantiating the underlying claim.

3.  Asthma or other respiratory problems were not noted on the Veteran's entrance examination; the Veteran's asthma did not clearly and unmistakably pre-exist service.  

4.  The evidence shows that the Veteran's bronchial asthma began in service and has continued ever since service.  


CONCLUSIONS OF LAW

1.  The April 1970 RO decision, which denied the Veteran's claim of service connection for bronchial asthma, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for bronchial asthma has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bronchial asthma are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's claim to reopen and the claim for service connection on the merits, the Board finds that all notification and development action needed to fairly adjudicate these matters has been accomplished.

II. Analysis

A.  Claim to reopen

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The Veteran contends that service connection is warranted for bronchial asthma, alleging that he did not have asthma prior to entering service and developed it during his service in Korea.  

The Veteran originally submitted a claim of service connection bronchial asthma in May 1969.  In an April 1970 rating decision, the RO denied the claim.  The Veteran did not appeal this decision and it became final.  

In June 2008, the Veteran filed a claim to reopen service connection for bronchial asthma.  In a February 2009 rating decision, the RO denied reopening of the claim, finding that new and material evidence had not been submitted.  

VA may reopen and review a claim, which has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  The determination as to whether new and material evidence has been received is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

In Shade v. Shinseki, the U.S. Court of Appeals for Veterans Claims (Court) found that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen a previously denied claim, emphasizing that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) and "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial pertinent to the claim now under consideration is April 1970 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).

The Board must determine whether new and material evidence has been received before it can reopen a claim and re-adjudicate the underlying merits.  The issue of reopening a claim relates to the Board's jurisdiction to address the underlying claim and adjudicate this claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).

The evidence of record at the time of the April 1970 RO decision included the service treatment records, some early post-service outpatient records, and the report of a February 1970 VA examination.  The service treatment records do not show any findings of bronchial asthma.  At his September 1967 entrance examination, the Veteran's lungs and chest were found to be normal.  On his September 1967 report of medical history, the Veteran reported that he had not had any prior asthma, shortness of breath or pain or pressure in the chest.   During a March 1969 dermatology clinic visit, it was noted that the Veteran had had hay fever and asthma as a child. 

An April 1969 private emergency record shows that the Veteran was seen for symptoms of non-productive cough and diffuse expiratory wheezing.  The diagnostic impression was asthma.   

May 1969 VA hospital records show that the Veteran received inpatient treatment for asthma.  It was noted that he had begun to cough while he was in Korea about a week before his discharge but did not report this because he did not want the discharge to be delayed.  He indicated that he had not had any trouble breathing before and reported current wheezing and increased difficulty in breathing.  He had a tight feeling in the chest with shortness of breath.  He had seen three doctors in Sacramento since leaving service and one had told him that he had a touch of asthma.  The initial diagnostic impressions included asthma.  

At a February 1970 VA chest examination, the Veteran reported that he heard himself wheeze every day but was not necessarily winded when this happened.  Wheezing with shortness of breath only occurred during exercises such as running and wrestling, which the Veteran had attempted because he was interested in athletics.  He had had to quit the wrestling team at his college, however, because wheezing and shortness of breath had interfered with his practice sessions.  Also, when building a fence at his father's ranch, the Veteran had had to stop working after digging four post holes.  In October 1969, he attempted to work moving furniture but had to abandon this completely after two hours due to breathing problems.  

Physical examination did not show spontaneous cough.  There was also no evidence of cyanosis or dyspnea after stripping to the waist.  Physical examination of the chest was negative and breath sounds were found to be normal.  The examiner noted that the treatment records showed the presence of bronchial asthma but that no asthma was found during the examination.  

In the April 1970 rating decision, the RO denied service connection for bronchial asthma, finding that the Veteran's respiratory condition existed prior to service and that any subsequent manifestations were merely recurrences of this pre-service condition with no evidence of aggravation.  

New evidence added to the record since the April 1970 rating decision includes post-service treatment records, a September 2008 VA examination report, the Veteran's assertions, including his February 2013 hearing testimony, letters from friends and family, and an April 2010 letter from a private treating physician. 

A May 1971 VA inpatient discharge summary shows that the Veteran was treated for asthma in late April and early May.  It was noted that he had developed a cough in Korea followed by an attack of bronchial asthma in Sacramento shortly after returning to the U.S.  

At the September 2008 VA examination, the Veteran reported experiencing heavy breathing while stationed in Korea.  After discharge, he was hospitalized at the Livermore Veteran's Hospital and was intubated during his stay.  Ever since this time he had experienced off and on asthma attacks.   Currently, he experienced asthma episodes about two times per month for which he was using inhalers.  The pertinent diagnosis was asthma.   

In an August 2009 statement, the Veteran indicated that he did not have problems with asthma prior to his service in Korea.  Within approximately three weeks of entering the country, however, it seemed like he was laboring to breathe.  At the time, he attributed this problem to nervousness resulting from him being assigned to lead a squad of service members into North Korea, along with the physical strain of climbing the very large hills.  He did not seek medical help as he assumed that he would feel o.k. once he returned home.  

An April 2010 VA primary care progress note shows a diagnosis of history of asthma, stable with current inhalers.  

In an April 2010 letter, a private treating physician, Dr. E., indicated that the Veteran had suffered from asthma since discharge from service.  Since that time, he had had severe acute episodes of asthma requiring ongoing treatment.  Dr. E. noted that the Veteran was well before his service in Korea and was continuing to get care for asthma, which was currently severe.  

In an April 2010 letter, the Veteran's brother indicated that the Veteran never suffered from asthma prior to service.  Prior to entering the service, he was robust and strong.  As boys growing up, the brothers were required to work alongside their father, who was a farmer and cattle rancher.  They worked long hard hours in dirt and dust, stacking, loading and unloading hay bales.  They also farmed and attended the cattle as needed.  

In a June 2010 letter, a friend of the Veteran's indicated that she had known him since grade school.  She noted that he was a running back and defensive linebacker on the high school football team and that he was also on the wrestling team.  At no time did she know him to suffer from asthma.  She also noted that he used to laugh very frequently and heartily and at no time did she remember him coughing when he laughed.  

In a June 2010 letter, the Veteran's sister indicated that they were raised under the stern hand of their father who would not tolerate any weakness in his children.  Therefore, it did not surprise her that the Veteran did not complain about his respiratory symptoms or travel to the infirmary during his time in Korea.  She also noted that the Veteran would not have survived the work he had to do on the ranch and in the fields while growing up if he had suffered from asthma.  

During the February 2013 hearing, the Veteran reiterated that he had not experienced any problems with asthma prior to service; that he first began experiencing wheezing and shortness of breath while stationed in Korea, and that he continued to experience these symptoms ever since that time.   

The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence also tends to show that the Veteran did not have asthma prior to military service and that he first developed asthma during military service.  Thus, the evidence relates to unestablished facts necessary to substantiate the claim (i.e. that asthma did not pre-exist service and that it was incurred in service) and also raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material and the claim of entitlement to service connection for bronchial asthma is reopened.   See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), Shade, 24 Vet. App. 110, 120-21 (2010). 


B.  Service Connection

The Board notes that his in claim submitted in June 2008, the Veteran requested service connection for "bronchus and asmethia," which the RO construed as separate claims for bronchitis and asthma.  Based on the Veteran's assertions, including his February 2013 hearing testimony, it does not appear that he desired to pursue a claim for bronchitis separate and apart from his claim for bronchial asthma.  In any event, the Veteran has not been diagnosed as having bronchitis during the pendency of this appeal.  No diagnosis of bronchitis was rendered during a September 2008 VA examination; recent letters from private treating physicians refer to asthma and allergies, but not to bronchitis; and the record does not otherwise contain a diagnosis of bronchitis during the appeal period.  Nor has the Veteran specifically alleged that he currently has bronchitis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  However, the Veteran does contend that service connection is warranted for bronchial asthma, alleging that he did not have asthma prior to entering service; that it began during his service in Korea and that he has continued to suffer from it ever since.  

As asthma or other respiratory problems were not noted on the Veteran's entrance examination, it must be presumed that his respiratory system was sound upon entry into service.  38 C.F.R. § 3.304.  Notably, the March 1969 dermatology record does indicate that the Veteran had reported a prior history of asthma as a child.  However, given the testimony of the Veteran, his family members and his friend that he did not have asthma prior to service, the evidence may not be found to clearly and unmistakably indicate that the disease pre-existed service.  Consequently, the presumption of soundness has not been rebutted and the Veteran's respiratory system must be considered sound at the time he entered service for purposes of adjudication of this claim.  Id.  

Although the service treatment records do not contain documentation of asthma during service, post-service medical records document asthma as early as late April 1969, only two weeks following separation.  Also, these early treatment records indicate that the Veteran reported that he had actually experienced asthma symptoms (i.e. coughing) about a week prior to his discharge and that he did not report this problem at the time because he did not want to delay his discharge.  The Board does not find a basis in the record for finding these early reports not credible.  Additionally, in the April 2010 letter, a treating physician, Dr. E, affirmatively indicated that the Veteran currently had severe asthma and that he had suffered from the disease since service, and also reiterated that he had not had asthma prior to service.   Taken together, this evidence tends to indicate that the Veteran's current asthma first began in service and has continued up until the present.  Notably, the record does not contain any documentation of the Veteran's coughing during service, nor does it contain an explicit medical finding that the initial coughing was an early symptom of his asthma.  However, given that the asthma was diagnosed almost immediately after service and given the lack of a basis for finding the Veteran's report of coughing not credible, it is appropriate to resolve reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  Accordingly, as the evidence reasonably shows that the Veteran's bronchial asthma began during his service in Korea and has continued ever since, service connection for the disease is warranted.


ORDER

Service connection for bronchial asthma is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


